Citation Nr: 1012295	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1945.  He died in August 2005.  The appellant is the 
Veteran's widow.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009, the Board remanded this issue for 
adjudication on the merits.  This claim dealt with the fact 
that the Veteran was awarded nonservice connected pension 
benefits by a November 2004 RO decision, effective September 
24, 2004, and unfortunately the Veteran died less than a 
year later, on August [redacted], 2005.  The appellant filed a claim 
for an accounting of her and the Veteran's medical expenses 
for the year prior, in order that this might be reduced from 
their countable income for pension purposes for the previous 
year, however, the RO found that this claim was not timely 
filed since the medical expense report was not filed prior 
to the Veteran's death.  The Board disagreed, and remanded 
this claim for a merits adjudication.

Specifically, the Board found that the widow could not 
reasonably have been expected to submit a medical expense 
report prior to the Veteran's death, and prior to it being 
due, and therefore found it reasonable for the widow to 
submit this claim with her claim for dependency and 
indemnity compensation.  Further, the Board cited case law, 
specifically, Taylor v. Nicholson, 12 Vet. App. 126 (2007), 
in which the United States Court of Appeals for Veterans 
Claims (Court) specifically indicated that, if a Veteran 
died prior to the expiration of 1 year after the date of 
notice of an award or disallowance of VA benefits, his 
surviving spouse has up to one year after the date of such 
notice to file an accrued benefits claim, which would also 
make the appellant's claim timely filed.  Thus, as the Board 
found this claim HAD been timely filed, it was remanded for 
an adjudication on the merits, which was to include 
consideration of her reported medical expenses.

However, it appears that the Appeals Management Center 
(AMC), in a January 2010 Supplemental Statement of the Case, 
while stating that it was adjudicating the merits of the 
appellant's claim, again found that the appellant's claim 
was not timely filed, specifically stating that, as this 
claim was not received prior to the Veteran's death, it was 
not timely filed.

A Remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the Remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the 
Remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Id.  The RO 
did not consider these final medical expenses upon remand as 
the Board previously directed.  As such, the Board must 
remand this claim to ensure that the AMC adjudicates this 
claim in a manner consistent with the Board's prior remand.

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  As discussed above and in the Board's 
December 2009 decision, the appellant's 
claim for accrued benefits has been timely 
filed.  As such, the AMC is instructed to 
adjudicate the appellant's claim on the 
merits, specifically, to consider all of 
her and the Veteran's final medical 
expenses as submitted by the appellant.  
The AMC should credit those expenses 
reported by the appellant which are 
considered to be valid medical expenses 
for her or the appellant as reducing their 
countable income for nonservice connected 
pension purposes for the period September 
24, 2004, to August [redacted], 2005.  The AMC is 
then instructed that it provide, to the 
appellant, any monetary adjustment in 
pension benefits that this would create.

2.  After the above has been completed, if 
any of the appellant's requested benefits 
have not been granted, the appellant 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
any further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

